Case 1:18-cr-00200-TWP-TAB Document 66 Filed 03/05/21 Page 1 of 4 PageID #: 620




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                           )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )     No. 1:18-cr-00200-TWP-TAB
                                                     )
 ADAM SHOFFNER,                                      ) -01
                                                     )
                              Defendant.             )

                                            ORDER

                                                I.

        On October 22, 2020, Defendant filed a pro se motion that the Court construed as a Motion

 for Compassionate Release under Section 603 of the First Step Act of 2018, which is codified at

 18 U.S.C. § 3582(c)(1)(A). Dkt. 52. The Court appointed counsel to represent Defendant. Dkt. 53.

 Counsel appeared and filed an amended motion for compassionate release on Defendant's behalf.

 Dkt. 58.

        On March 2, 2021, Defendant's counsel moved to withdraw the amended motion she had

 filed on Defendant's behalf. The motion to withdraw, dkt. [64], is granted. Defendant's amended

 motion for compassionate release, dkt. 58, is withdrawn. The clerk is directed to terminate the

 motion at Dkt. 58.

                                               II.

        On March 2, 2021, Defendant's counsel also moved to withdraw her appearance in this

 case, noting that she had spoken to Defendant on the phone, informed him of the reason for her

 withdrawal, and communicated to him that he may proceed pro se with his motion before the

 Court. The motion to withdraw counsel's appearance, dkt. [65], is granted. It is ORDERED that
Case 1:18-cr-00200-TWP-TAB Document 66 Filed 03/05/21 Page 2 of 4 PageID #: 621




 the appearance of Leslie Wine of the Indiana Community Federal Defenders shall be withdrawn

 as counsel for Defendant.

                                                      III.

        Section 3582(c)(1)(A) provides that the court,

        upon motion of the defendant after the defendant has fully exhausted all
        administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
        on the defendant or the lapse of 30 days from receipt of such a request by the warden
        of the defendant's facility, whichever is earlier, may reduce the term of
        imprisonment . . . .

 Id. The Seventh Circuit recently held that the exhaustion requirement of § 3582(c)(1)(A) is a

 mandatory claim-processing rule that "must be enforced when properly invoked." United States v.

 Sanford, 986 F.3d 779, 782 (7th Cir. 2021).

        On February 16, 2021, the United States filed a document affirmatively invoking the

 defense of exhaustion of administrative remedies. Dkt. 61. Specifically, the United States noted

 that Defendant had not filed any proof that he had exhausted his administrative remedies and that

 the only indications of exhaustion were his unverified statements to his counsel that he had

 submitted an administrative request for relief to his warden in December 2020. Id. at 4 (citing dkt.

 58 at 8–9). The United States' exhaustion objection is well-taken.

        Even assuming that Defendant did submit an administrative request for relief in December

 2020 as he claims, the Court still must deny Defendant's pro se motion for compassionate release

 because it was filed in October 2020—well before he claims to have submitted an administrative

 request for relief. Under § 3582(c)(1)(A), a defendant may not file a motion until after he has

 submitted an administrative request for relief and 30 days have passed or he has exhausted his

 appeal rights, whichever is earlier. That is, if the United States objects, a defendant may not do

 what Defendant did here—file a motion with the Court and then seek administrative relief. See

 Sanford, 986 F.3d at 781–782 (affirming denial of motion for compassionate release where
                                                  2
Case 1:18-cr-00200-TWP-TAB Document 66 Filed 03/05/21 Page 3 of 4 PageID #: 622




 defendant filed motion with court only three days after he submitted administrative request to

 warden and without pursuing administrative appeal rights, even though 30 days had now passed

 since warden denied the administrative request).

        Accordingly, Defendant's pro se motion for compassionate release, dkt. [52], is denied

 without prejudice for failure to exhaust administrative remedies. After he exhausts his

 administrative remedies (that is, after he exhausts his appeal rights as to any pending administrative

 request or it has been 30 days since he submitted an administrative request to his warden,

 whichever is earlier), he may filed a renewed motion by completing and returning the enclosed

 form motion for compassionate release. If Defendant files a renewed motion, he will be required

 to proceed pro se because his counsel has withdrawn. In addition, if Defendant files a renewed

 motion, he must explain whether he has recovered from COVID-19 and, if not, what symptoms he

 is currently experiencing and how they affect his ability to perform daily activities.

        The clerk is directed to enclose a copy of the form Motion for Sentence Reduction

 Pursuant to 18 U.S.C. § 3582(c)(1)(A) (Compassionate Release) (Pro Se Prisoner) with

 Defendant's copy of this Order.

        IT IS SO ORDERED.



 Date: 3/5/2021




                                                   3
Case 1:18-cr-00200-TWP-TAB Document 66 Filed 03/05/21 Page 4 of 4 PageID #: 623




 Distribution:

 All Electronically Registered Counsel

 Adam Shoffner
 Reg. No. 16197-028
 FCI Pekin
 Federal Correctional Institution
 P.O. Box 5000
 Pekin, IL 61555




                                         4
